Case 2:19-cv-01270-JFW-AGR Document 14 Filed 05/09/19 Page 1 of 2 Page ID #:59




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 TIMOTHY DAWSON
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                      Case No.: 2:19-cv-01270-JFW-AGR
11
12                                                    NOTICE OF SETTLEMENT
     TIMOTHY DAWSON,
13
                       Plaintiff,
14
            vs.
15
16
     AMERICAN EXPRESS NATIONAL
17   BANK,
18
                                                      Judge: Hon. John F. Walter
19                  Defendant(s),
                                                      Magistrate: Hon. Alicia G. Rosenberg
20
21
22         TO THE HONORABLE COURT, TO ALL PARTIES HEREIN, AND TO
23 THEIR RESPECTIVE COUNSEL OF RECORD: PLEASE TAKE NOTICE that
24 Plaintiff has and Defendants have agreed to terms to settle his claims as to all
25 Defendants, subject to the full execution of a confidential agreement.
26         Plaintiff TIMOTHY DAWSON and Defendants AMERICAN EXPRESS
27 NATIONAL BANK, intend to file a joint motion for dismissal with prejudice as to
28 all Defendants within thirty (30) days or less. In light of the settlement, Plaintiff
                                                 -1-
                                         Notice of Settlement
Case 2:19-cv-01270-JFW-AGR Document 14 Filed 05/09/19 Page 2 of 2 Page ID #:60




 1 respectfully requests the Court take off calendar all future hearings and deadlines in

 2 this case.
 3

 4 Dated: May 9, 2019                               by: /s/ Ahren A. Tiller
                                                        Ahren A. Tiller
 5                                                      BLC Law Center, APC
                                                        Attorney(s) for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
                                        Notice of Settlement
